Citation Nr: 1641888	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  13-33 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for cancer of the larynx.

2.  Entitlement to service connection for cancer of the tongue and oropharynx.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of those proceedings is of record.

In May 2016, the Board requested a Veterans Health Administration (VHA) opinion, which was provided in July 2016.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and was presumptively exposed to herbicides therein, including Agent Orange. 

2.   The Veteran has not been diagnosed with cancer of the larynx.

3.  The Veteran's diagnosed squamous cell carcinoma at the right base of the tongue has been associated with his in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for cancer of the larynx are not met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for cancer of the tongue and oropharynx are met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for cancer due to in-service herbicide exposure.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including cancer of the larynx, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

Service records confirm that the Veteran served in the Republic of Vietnam and was thus presumptively exposed to herbicides. 

In May 2009, following a CT scan indicating possible head and throat cancer, the Veteran underwent a right neck dissection, which located an apparent right tonsil mass lesion extending onto the right base of tongue and possibly into the right vallecula.  Samples were taken from the right tonsil, right base of the tongue and right vallecula.  Biopsies in June 2009 confirmed the presence of a squamous cell carcinoma on the right base of the Veteran's tongue.  No evidence of carcinoma was found elsewhere.  He has since been diagnosed with carcinoma of the oropharynx, or more specifically, a T1 N2a MO Stage IV squamous cell carcinoma on the right base of the tongue that is currently status post right neck dissection and chemotherapy.  

The Veteran has testified as to being diagnosed with cancer of the larynx in 2009 and to receiving his treatment from the VA medical centers in Biloxi, New Orleans and Detroit.  Treatment records from those institutions, however, do not indicate that the Veteran has been diagnosed with cancer of the larynx at any point, but instead has been diagnosed with cancer of the oropharynx.  There is no other competent evidence of a diagnosis of cancer of the larynx of record, and the Veteran, as a lay person, is not competent to render such a diagnosis.  Accordingly, absent a current diagnosis of cancer of the larynx, service connection for that condition cannot be granted.  38 C.F.R. § 3.303; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of present disability there can be no successful claim).  

Regarding diagnosed cancer of the oropharynx, the lack of availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To that end, in a September 2010 head and neck clinic note, a treating VA ear, nose and throat resident opined that given the Veteran's lack of tobacco or alcohol use and his exposure to Agent Orange, "there is quite likely possible [sic] that there might be a link between that exposure and the patients history of squamous cell carcinoma at the base of the tongue."  The opinion was also signed by the chief of surgery.

In July 2016, the Board requested a VHA opinion from an otolaryngologist surgeon regarding the etiology of the Veteran's cancer.  Based on a complete review of the Veteran's claims file, the surgeon opined that the there is a 50 percent or greater probability that the Agent Orange exposure during service is directly related to the Veteran's oropharyngeal cancer based on his relatively small drinking and smoking history and the carcinogenic nature of Agent Orange as to respiratory epithelium.  

As such, the Veteran's currently diagnosed condition has been attributed to established herbicide exposure by a competent medical opinion.  Resolving all doubt in the Veteran's favor, the requirements for service connection for cancer of the oropharynx and base of the tongue are met.  38 C.F.R. §§ 3.102, 3.303, 3.307.
.

ORDER

Service connection for cancer of the larynx is denied.

Service connection for cancer of the tongue and oropharynx is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


